Citation Nr: 0013041	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits, to include the issue of whether the 
request for waiver was timely filed.

(The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is addressed 
in a separate decision under a different docket number).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to June 
1945.  The evidence on file shows that he died in January 
1977, and that the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 decision by the Department of 
Veterans Affairs (VA) Debt Management Center (DMC), in St. 
Paul, Minnesota, which determined that a request for a waiver 
had not been timely filed.  The case has been certified to 
the Board by the VA Regional Office (RO) in Roanoke, 
Virginia.

The appellant provided testimony at a personal hearing before 
the undersigned Board Member in December 1999, a transcript 
of which is of record.


FINDINGS OF FACT

1.  By correspondence dated in September 1993, the RO 
informed the appellant that they proposed to change her death 
pension benefit payments, effective February 1, 1990.

2.  By correspondence dated December 7, 1993, the RO informed 
the appellant that he death pension award had been changed 
effective February 1, 1990, and that this had resulted in an 
overpayment that she would have to repay.

3.  By correspondence dated December 23, 1993, the RO 
informed the appellant that the amount of her overpayment was 
$301.64.  Further, the RO informed the appellant that she had 
the right to request a waiver of recovery of this 
overpayment, but that such a request must be received within 
180 days.

4.  By correspondence dated in September 1994, the RO 
informed the appellant that they proposed to terminate her 
death pension benefit payments, effective February 1, 1991.

5.  No correspondence is on file from VA which informed the 
appellant that the RO's September 1994 proposed termination 
had occurred, or informed her of the amount of the 
overpayment, or that she had 180 days to request a waiver of 
overpayment.  However, in the Statement of the Case, the RO 
stated that such a letter was sent on February 24, 1995.

6.  The appellant first indicated a desire to request a 
waiver of recovery of overpayment by a statement received on 
May 1, 1995.

7.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
death pension indebtedness.

8.  Recovery of the overpayment would impose undue hardship 
on the appellant.





CONCLUSIONS OF LAW

1.  The request for waiver of recovery of an overpayment of 
death pension benefits created in December 1993, was not 
timely filed.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 1.963(b)(2) (1999).

2.  The appellant's request for a waiver of recovery of the 
1995 overpayment, in the amount of $460.71, is considered to 
be timely submitted.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 1.911, 1.963 (1999).

3.  The appellant is entitled to a waiver of recovery of the 
1995 overpayment of $460.71.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 1999); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that the appellant 
was awarded death pension benefits following the death of the 
veteran.  

It is noted that the evidence on file includes various 
statements from the appellant to VA regarding her annual 
income, and various letters from VA regarding her rate of 
death pension benefits.  For example, on a September 1989 
Improved Pension Eligibility Form, the appellant noted that 
she had remarried after the veteran died, but that this 
marriage ended in death in August 1989.  The RO requested 
clarification of the appellant marital status in October 
1989.  Thereafter, the appellant submitted a copy of the 
license from her second marriage, which occurred in February 
1989, and a death certificate for her second spouse, showing 
he died in August 1989.  As a result of her second marriage, 
the appellant's death pension benefits were reduced to $0.00, 
retroactive to February 1, 1989, and restored to $95, 
effective September 1, 1989.  This resulted in an overpayment 
of $55.37.

By correspondence dated in September 1993, the RO informed 
the appellant that they proposed to change her death pension 
benefit payments, effective February 1, 1990, because 
evidence had been received showing that her income or net 
worth had changed.  Specifically, that she had received wages 
in 1990 that were not reported.  

The RO subsequently received an Improved Pension Eligibility 
Verification Report from the appellant in October 1993.  On 
this Report, the appellant stated that her only monthly 
income was Social Security in the amount of $379, and SSI in 
the amount of $38.40.  Further, she reported that her net 
worth consisted of approximately $300 in cash, bank accounts.  
She reported that she had received no employment wages, 
interest and dividends, from September 1, 1992, thru August 
31, 1993, and that she did not expect to receive any such 
income from September 1, 1993, thru August 31, 1994.  
However, no statement or evidence was received from the 
appellant to contest the RO's September 1993 proposed change 
in death pension benefits.

By correspondence dated December 7, 1993, the RO informed the 
appellant that her death pension award had been changed 
because there was verification that she had wages in 1990 
that were not reported to VA.  The RO provided the appellant 
with a summary of the reduced monthly benefit amounts, which 
were dated from February 1, 1990, to December 1, 1993.  
Moreover, the RO informed the appellant that this adjustment 
had resulted in an overpayment of benefits which she had to 
repay.  The RO further informed the appellant that she would 
be notified shortly of the exact amount of overpayment and 
would be given repayment information.  Additionally, the RO 
informed the appellant that she had a right to appeal this 
decision, and that a VA Form 4107 was enclosed which 
explained both her procedural and appellate rights.

By correspondence dated December 23, 1993, the RO informed 
the appellant that the amount of the overpayment was $301.64.  
The RO further informed the appellant that they planned to 
automatically withhold and apply her benefit check to the 
debt until it was cleared, and that the withholding was 
scheduled to begin on March 1, 1994.  Also, the appellant was 
informed that if she wished to dispute the debt or request 
waiver, that she needed to do so within the next 30 days in 
order to prevent the withholding of her benefits, or to 
establish a reasonable repayment schedule if she could not 
afford to have her entire benefit check withheld.  Moreover, 
the appellant was informed that she had the right to request 
a waiver and dispute the existence of amount of the debt, and 
that these rights were explained on the back of the 
correspondence.  It is noted that these rights included the 
fact that the right to request a waiver only lasted for 180 
days.

In September 1994, the RO sent additional correspondence to 
the appellant informing her that they proposed to stop her 
payments effective February 1, 1991, because information had 
been received that her income or net worth had changed.  
Specifically, that she had interest income in 1991 that was 
not reported to VA as income.  The RO also informed the 
appellant that her payments would not be adjusted for 60 days 
following the date of this correspondence so that she could 
present evidence showing that the adjustment should not be 
made.  

Thereafter, the appellant submitted a new Improved Pension 
Eligibility Verification Report in November 1994.  On this 
Report, the appellant stated that her only monthly income was 
$427 from Social Security, and that her net worth was $517 in 
cash, non-interest bearing bank accounts.  She also reported 
that she had received no employment wages, interest and 
dividends, from September 1, 1993, thru August 31, 1994, and 
that she did not expect to receive any such income from 
September 1, 1994, thru August 31, 1995.  However, no 
statement or evidence appears to have been submitted by the 
appellant in response to the RO's September 1994 proposed 
termination of death pension benefits.

By correspondence dated in December 1994, the RO informed the 
appellant that effective September 1, 1994, she was entitled 
to an annual death pension award in the amount of $115, and 
that she was entitled to an annual award of $118, effective 
December 1, 1994.  The RO noted that this was based upon a 
determination that the appellant's countable annual income 
from September 1, 1993, was $5,124 in Social Security 
benefits, and a countable annual income of $5,268 in Social 
Security benefits from December 1, 1994.  No mention was made 
of the September 1994 proposed termination of death pension 
benefits.

The next correspondence from the appellant that appears on 
file is a statement dated in April 1995, and received May 1, 
1995.  In this statement, she noted that she had received a 
letter from the "VARO St. Paul" Center which she reported 
notified her of an alleged overpayment in her death pension 
benefits in the amount of $637.06.  She asserted that this 
amount was incorrect.  Further, she noted that in October 
1993 she had agreed for the VA to withhold all of her death 
pension benefits to be applied to her overpayment.  She also 
noted that she had received correspondence in December 1994 
that her annual death pension award was $118, but that she 
had not received a check from VA since October 1993.  
Therefore, she assumed an error had been made by VA.  
Consequently, she requested that the amount of the debt be 
re-computed, and that she be notified of the correct amount.  
She stated that at that time she would request a waiver.

In September 1995, the RO sent the appellant an audit of her 
overpayment.  The RO noted that the original overpayment was 
created in December 1993 in the amount of $301.64.  Further, 
the RO noted that they had begun withholding benefits in 
March 1994 to apply to this overpayment, and that the 
appellant still owed $176.35 on this overpayment.  
Additionally, the RO noted that an additional overpayment was 
created in March 1995 when death pension benefits were 
terminated retroactive to February 1, 1991.  This resulted in 
an additional overpayment amount of $460.71.  The remaining 
$176.35 of the original overpayment amount added to the 
second overpayment amount of $460.71 had resulted in the 
current overpayment amount of $637.06.  It is noted that the 
RO provided a summary of the calculations used to determine 
both overpayment amounts.

In a November 1995 decision, the DMC denied the appellant's 
request for a waiver of recovery of overpayment as not timely 
filed.  The DMC noted that the date of the first demand 
letter was December 23, 1993, and that the appellant's 
request for a waiver was received October 31, 1995.  

The appellant was informed of the DMC's decision by 
correspondence dated in December 1995.  Her Notice of 
Disagreement was subsequently received in January 1996.  She 
contended that she was severely disabled, and that her only 
income was from Social Security.  Consequently,  she relied 
greatly on the money she received from VA.  Further, she 
reported that there was no way she could repay any amount.  
She also stated that she had requested a waiver as soon as 
she physically could.

In the Statement of the Case, issued in March 1996, the RO 
stated that the appellant was notified of the first debt on 
December 23, 1993, and that she had until June 23, 1993, to 
request a waiver.  The RO further stated that the appellant 
was notified of the second debt on February 24, 1995, and had 
until August 24, 1995, in which to request a waiver.  
However, no request for a waiver was received until October 
31, 1995.  Therefore, her request for a waiver was not timely 
filed, and had to be denied.  The RO stated that there were 
no provisions for extenuating circumstances.

In her April 1996 Substantive Appeal, the appellant contended 
that she was unaware of the 180 day deadline for requesting a 
waiver when she was first notified of the alleged 
overpayment, and that she had been ill.  Therefore, she 
believed that in fairness her request for waiver should have 
been accepted.  She also noted that her only income was from 
Social Security.

At the December 1999 personal hearing, it was stated that the 
appellant had no testimony to offer regarding her waiver 
claim, and the Board was requested to review the matter based 
upon the evidence of record.


Legal Criteria.  Essentially, pension is a monthly or other 
periodic payment made by VA to a veteran because of service, 
age, or nonservice-connected disability, or to a surviving 
spouse or child of a veteran because of the nonservice-
connected death of the veteran.  The amount of pension 
actually received is the difference between the recipient's 
countable income and the maximum annual rate permitted by VA 
given the recipient's circumstances.  Pension is not payable 
if the recipient's countable annual income exceeds the 
maximum limitation given the recipient's circumstances as set 
forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 
1501 et seq.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.

Section 5302(a) of title 38, United States Code, provides 
that a debtor must request waiver of an overpayment within 
180 days from the date of notification of the indebtedness or 
"within such longer period as the Secretary determines is 
reasonable in a case in which the payee demonstrates . . . 
that . . . notification was not actually received . . . 
within a reasonable period" after such notification was 
attempted.  38 U.S.C.A. § 5302(a).  Similarly, the Code of 
Federal Regulations holds that the 180 day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the 180 day 
period will be computed from the date of the requester's 
actual receipt of the notice of indebtedness.  38 C.F.R. § 
1.963(b).

The provisions of 38 C.F.R. § 1.911 provide, in pertinent 
part, that VA shall notify the debtor in writing of the exact 
amount of the debt; the specific reasons for the debt, in 
simple and concise language; and of his or her right to 
informally dispute the existence or amount of the debt, as 
well as to request waiver of collection of the debt; and that 
these rights can be exercised separately or simultaneously.  
The provisions of 38 C.F.R. § 1.911 further provide that if 
the debtor writes to VA and questions whether he or she owes 
the debt or whether the amount is accurate, VA will, as 
expeditiously as possible, review the accuracy of the debt 
determination, and if the resolution is adverse to the 
debtor, he or she may also request waiver of collection.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.965.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the Board 
must provide a complete analysis of the six regulatory 
elements of equity and good conscience, including sufficient 
"reasons or bases" for its conclusions.  See Cullen v. Brown, 
6 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  In order to assist the claimant in fairly 
presenting an appeal to the Board, the RO must also consider 
all the criteria under 38 C.F.R. § 1.965 and explain to the 
claimant the reasons why each element is not relevant or does 
not support the request for waiver of recovery of the debt.


Analysis.  Initially, the Board notes that the appellant's 
claim concerns two different overpayments, one created in 
December 1993 and one created in February or March 1995.  
Thus, the Board will make separate determinations for these 
two periods as to whether a request for waive was timely 
filed.  If and only if the appellant's waiver request was 
timely filed for either or both of these overpayments, then 
it will proceed to make a determination as to whether a 
waiver is warranted.

The Board also notes that the appellant has not contested the 
legitimacy of either overpayment.  Moreover, while she 
contested the amount of the overpayment by her statement 
received on May 1, 1995, she has not done so since the RO 
provided her with an audit of the total overpayment amount in 
September 1995.  Therefore, the Board will not address either 
of these issues in the adjudication that follows.  

Analysis: December 1993 Overpayment.  As noted above, the 
appellant was informed of the RO's proposed change in her 
death pension benefit payments by correspondence dated in 
September 1993.  There is no evidence on file that the 
appellant disputed this proposed change.  Further, 
correspondence was sent to the appellant on December 7, 1993, 
that this proposed reduction had occurred.  By correspondence 
dated December 23, 1993, the RO informed the appellant of the 
amount of the overpayment, and that she had 180 days in which 
to request a waiver.

In both the November 1995 waiver decision by DMC, and the 
Statement of the Case issued by the RO in March 1996, it was 
stated that the appellant first requested a waiver of 
recovery of overpayment on October 31, 1995.  However, no 
such document is on file.  More importantly, the evidence 
shows that the appellant first indicated her desire for a 
waiver by her statement received on May 1, 1995.  
Nevertheless, this statement was still received more than 180 
days after the December 23, 1993, correspondence.  Therefore, 
her claim for waiver of recovery of the December 1993 
overpayment was not filed within the period required by law.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The Board is sympathetic to the appellant's situation.  
However, the law requires that a request for a waiver of 
recovery of overpayment must be received within 180 days from 
the date of notification of the indebtedness.  Where the law 
and not the evidence is dispositive of an appellant's claim, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's waiver request for the December 1993 overpayment 
must be denied.

Analysis: 1995 Overpayment.  Here, the Board notes that 
unlike the December 1993 overpayment, a review of the 
evidence on file does not contain correspondence to show when 
the appellant was advised of the exact amount of the 1995 
overpayment indebtedness, her right to request waiver of 
recovery of the indebtedness, and the time limit within which 
to do so.  However, in the March 1996 Statement of the Case, 
the RO stated that such correspondence was sent to the 
appellant on February 24, 1995.  The Board has already 
determined that the appellant first indicated her desire to 
request a waiver of recovery of overpayment by the statement 
received on May 1, 1995.  As this statement was received less 
than 180 days from the purported correspondence of February 
24, 1995, the Board concludes that the appellant's request 
for waiver of recovery of the 1995 overpayment was timely 
filed.

As the appellant did submit a timely request for a waiver of 
recovery of the 1995 overpayment, calculated in the amount of 
$460.71, the Board will now address whether she is entitled 
to a waiver of recovery of this amount.

Initially, the Board notes that a review of the evidence on 
file does not show that the appellant is guilty of fraud, 
misrepresentation, or bad faith in the creation of the death 
pension indebtedness.  Accordingly, she is entitled to have 
her request adjudicated under the principles of equity and 
good conscience.

The Board notes that the evidence on file tends to show that 
the appellant was at fault in the creation of the 
overpayment, based upon the RO's determination that she had 
unreported interest income.  Further, it does not appear that 
VA was at fault in the creation of the debt, or that the 
appellant relied upon the death pension benefits to her 
detriment, or that recovery of the overpayment would defeat 
the purpose for which the VA death pension benefits were 
intended.  However, the appellant has indicated that 
collection of the overpayment would result in undue financial 
hardship.  After reviewing the evidence on file regarding the 
appellant's financial situation, including the October 1993 
and November 1994 Improved Pension Eligibility Reports, the 
Board concludes that collection of the indebtedness would 
result in financial hardship on the appellant, and that the 
level of this hardship outweighs all other standards of 
equity and good conscience to include the appellant's fault 
in the creation of the overpayment.

For the reasons stated above, the Board concludes that the 
appellant is entitled to waiver of recovery of the 1995 
overpayment in the amount of $460.71.


ORDER

Inasmuch as a timely request for waiver was not received 
regarding the overpayment created December 23, 1993, the 
benefit sought on appeal is denied.

Entitlement to a waiver of recovery of overpayment created in 
1995, in the amount of $460.71, is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


